                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                     Case No. 17-20067

D-2 ALXLEOTOLD GORDON,

     Defendant.
__________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S “MOTION TO REQUEST
      THE U.S. DISTRICT COURT TO ORDER THE BUREAU OF PRISONS TO
                 RECALCULATE DEFENDANT[’S] SENTENCE”

      Defendant Alxleotold Gordon has moved the court to order the Bureau of Prisons

to recalculate his sentence (“BOP”). (ECF No. 90.) He argues that he is entitled to

additional days of good time through 18 U.S.C. § 3624(b)(1). (Id., PageID.475.) The

government filed a response. (ECF No. 97.) For the following reasons, Defendant’s

motion is denied.

                                    I. BACKGROUND

      On September 28, 2017, Defendant pleaded guilty to distribution of a controlled

substance with death resulting, 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), possession of

a controlled substance with intent to distribute, 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C),

possession of firearms in furtherance of a controlled substance distribution offense, 18

U.S.C. §§ 924(c) and 924(c)(1)(A)(i), and possession of firearms and ammunition by a

convicted felon, 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On June 19, 2018, the court

sentenced Defendant to a total of 360 months in prison. (ECF No. 72, PageID.343.)
       Defendant attempted to vacate his sentence through a 28 U.S.C. § 2255 motion,

alleging violations of due process and ineffective assistance of counsel. (ECF No. 79.)

On July 29, 2019, the court denied Defendant’s motion. (ECF No. 93.) Before ruling,

Defendant filed the current motion, seeking additional days of good time credited

against his sentence. (ECF No. 90.) He did not pursue additional challenges to the

legality of his conviction or his underlying sentence.

                                      II. DISCUSSION

       For this court to decide a motion, it must have jurisdiction. Sinochen Intern. Co. v.

Malaysia Intern. Shipping Corp., 549 U.S. 422, 431, 127 S.Ct. 1184 (2007) (quoting

Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 94, 118 S.Ct. 1003 (1998))

(“Without jurisdiction the court cannot proceed at all in any cause.”). Here, the court

lacks jurisdiction under 28 U.S.C. § 2241 motion requirements.

       Defendant’s motion is properly cast as a § 2241 habeas petition. “A petition

concerning the manner or execution of a sentence is appropriate under § 2241.” Hill v.

Masters, 836 F.3d 591, 594 (6th Cir. 2016) (quoting United States v. Peterman, 249

F.3d 458, 461 (6th Cir. 2001)). The application of good-time credits falls within the

“manner or execution of a sentence” and thus is properly analyzed under § 2241. Id.;

Sullivan v. United States, 90 Fed. Appx. 862, 863 (6th Cir. 2004) (emphasis added)

(“[Section] 2241 is a vehicle not for challenging prison conditions, but for challenging

matters concerning the execution of a sentence such as the computation of good-time

credits.”). See also Petty v. Stine, 424 F.3d 509, 510 (6th Cir. 2005) (analyzing a

challenge to the BOP’s calculation of good-time credits under § 2241); Lee v. Young, 43

Fed. Appx. 788, 789 (6th Cir. 2002) (reviewing a loss of good-time credits under §



                                             2
2241). Given that Defendant seeks additional good-time credit and does not provide any

other procedural basis for filing his motion, the court will construe his motion as a §

2241 petition.

       “[T]he proper respondent to a habeas petition is ‘the person who has custody

over the petitioner.’” Rumsfeld v. Padilla, 542 U.S. 426, 434, 124 S.Ct. 2711 (2004)

(quoting 28 U.S.C. § 2242) (citing 28 U.S.C. § 2243). Accordingly, the court maintains

jurisdiction over a § 2241 habeas petition “only if it has personal jurisdiction over the

petitioner’s custodian.” Roman v. Ashcroft, 340 F.3d 314, 319 (6th Cir. 2003); In re

Gregory, 181 F.3d 713, 714 (6th Cir. 1999); In re Hanserd, 123 F.3d 922, 925 (6th Cir.

1997); Wright v. U.S. Bd. of Parole, 557 F.2d 74, 77 (6th Cir. 1977). The custodian is

“the individual having day-to-day control over the facility in which [the petitioner] is being

detained” and the individual “with the ability to produce the prisoner’s body.” Roman,

340 F.3d at 319 (quoting Vasquez v. Reno, 233 F.3d 688, 696 (1st Cir. 2000)); Padilla,

542 U.S. at 435. Here, Defendant’s custodians are the prison officials at the location of

Defendant’s detainment, in Pekin, Illinois. (ECF No. 90, PageID.480; ECF No. 97,

PageID.515-16.) Defendant does not name his custodians in this petition, nor does he

provide the court with any factual basis to assert personal jurisdiction. Thus, this court

lacks jurisdiction to hear Defendant’s claim.

       Additionally, Defendant has not demonstrated that he has exhausted his

administrative remedies. “Federal prisoners must exhaust their administrative remedies

prior to filing a habeas petition under § 2241.” Fazzini v. Northeast Ohio Corr. Ctr., 473

F.3d 229, 232 (6th Cir. 2006) (citing Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir.

1981)). See also Campbell v. Barron, 87 Fed. Appx. 577 (6th Cir. 2004) (dismissing a §



                                                3
2241 petition that sought good-time credit due to a failure to exhaust administrative

remedies laid out under 28 C.F.R. §§ 542.10-19); Aron v. LaManna, 4 Fed. Appx. 232,

232-33 (6th Cir. 2001). Defendant did not allege or provide the court with evidence that

he completed or attempted exhaustion of his administrative remedies at the BOP.

Therefore, dismissal may be appropriate on multiple grounds.

                                             III. CONCLUSION

        Defendant’s motion to receive additional days of good-time credit is properly

construed as a § 2241 habeas petition. However, Defendant did not file his petition

before a court having personal jurisdiction over his custodians in Perkin, Illinois. Thus,

the court lacks jurisdiction and Defendant’s petition must be dismissed. Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Request the U.S. District Court to

Order the Bureau of Prisons to Recalculate the Defendant[’s] Sentence” (ECF No. 90) is

DENIED.

                                                           s/Robert H. Cleland                   /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: October 30, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 30, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                        /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-20067.GORDON.MotiontoRecalculateSentence.RMK.docx




                                                      4
